DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 5/17/2021 are persuasive regarding the 35 USC 102 rejections when taken in combination with the amended claims, which specify that the object generation apparatus control parameter represents an operation characteristic of an additive manufacturing system.  As argued by applicant in regards to the amended claims:
“Utsunomiya does not provide any teaching or hint of assigning an assigned value to the object generation apparatus control parameter on a probabilistic basis according to the probability in the object generation parameter description, where the probability in the object generation parameter description is a probability that control data will specify the value of the object generation apparatus control parameter that represents an operational characteristic of the operational component in the additive manufacturing system.”
See applicant’s remarks for further details.
The prior art as a whole does not disclose the consideration of such a probability as that claimed.  The claimed probability is “a probability that control data will specify the value of the object generation apparatus control parameter”.  As the amended claims clarify that this parameter is for an operational component of an additive manufacturing system, the scope is considerably narrowed from the claims prior to amendment.  The prior art as a whole discloses the use of probabilities to analyze .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/               Primary Examiner, Art Unit 2128